DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-4.
Species 2: as shown in Figure 5. 
The structures of species 1-2 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
During a telephone conversation with Mr. Norman Soloway on 3/17/22, the applicant agreed to elect Species 1, Figures 1-4 and Claims 1-3,5, 6, 8, 10 and 12 (see the Attached Email).  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Claims 1-3, 5, 6, 8, 10, 12, the phrases: “plate thickness”, “first axial end”, “second axial end”, “gap”, “the second axial end of the stationary iron core”,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thereof” in claims 3 and 6 is a relative term which renders the claim indefinite. The term “thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Irie et al. (US 2016/0329143).
	Regarding claim 1, Irie discloses an electromagnetic drive device comprising:
a movable iron core (2) that is movable in an axial direction; 

a solenoid case (60) that accommodates the movable iron core (2) and the molded solenoid body (50); and 
a stationary iron core (10) that is disposed inside the molded solenoid body (50) in the radial direction, and generates a magnetic force between the movable iron core (2) and the stationary iron core (10) when a coil (3) of the molded solenoid body (50) is energized, 
the stationary iron core (10) including a thin portion (13) which is circumferentially formed and of which a plate thickness is thinned, and 
a flange portion (see the drawing below) that is formed at a first axial end of the stationary iron core (10) to extend outward in the radial direction, 
wherein an annular planar portion (see the drawing below) extending in the radial direction is formed inside the solenoid case (60) in the radial direction, 
the flange portion (see the drawing below) is swaged between a first axial end of the solenoid case (60) and the annular planar portion (see the drawing below) of the solenoid case (60), and 
a gap (see the drawing below) is formed in the axial direction between a second axial end of the stationary iron core (10) and the solenoid case (60).
[AltContent: arrow][AltContent: textbox (Protrusion portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Step portion)][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (Annular planar portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flange portion)]
    PNG
    media_image1.png
    251
    280
    media_image1.png
    Greyscale
 
Annotated FIG. 1 of Irie
Regarding claim 2, Irie discloses:
the molded solenoid body (50) is integrally formed with the stationary iron core (10), and 
a gap (see the drawing above) is formed in the axial direction between the solenoid case (60) and one axial end of the molded solenoid body (50) on a side of the second axial end of the stationary iron core (10).
Regarding claim 6, Irie discloses: 
the step portion (see the drawing below) is formed in the solenoid case (see the drawing below) and outside the thin portion (13) in the radial direction.
Regarding claim 12, Irie discloses:
a protrusion portion (see the drawing above) having a hollow structure is formed in the solenoid case (60) on the side of the second axial end thereof, and the second axial end of the stationary iron core (2) is fitted into the protrusion portion (see the drawing above).

    PNG
    media_image2.png
    296
    422
    media_image2.png
    Greyscale
			
Regarding claim 3, Irie discloses:
a step portion (see the drawing below) is formed in the solenoid case (60) on a side of a second axial end thereof and outside the thin portion (13) in the radial direction.  

    PNG
    media_image3.png
    295
    425
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2016/0329143).
Regarding claims 5, 8 and 10: 
Although Irie does not explicitly discloses the plate thickness of the thin portion (13) is 0.4 mm or less, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plate thickness of the thin portion (13) is 0.4 mm or less for the purpose of suitability of the intended use. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 20, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837